DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
3D printing converter implemented in claim 12
Extruder, an extrusion direction in claims 8, 19
Extruders to each cover in claims 10, 21, 
Controlling the 2D printer Extruder in claim 24

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 2 – 11 and 13 – 22 are interpreted under 35 U.S.C. 112 (f) due to dependency of claims 1 and 12 and for similar reasons as discussed above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 7, 8, 9, 10, 12, 13, 16, 18, 19, 20, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (Publication US 2015/0154321 A1) in view of Myerberg et al. (Publication: US 2017/0297111 A1).

Regarding claim 1, see rejection on claim 12.
Regarding claim 2, see rejection on claim 13.
Regarding claim 5, see rejection on claim 16.
Regarding claim 7, see rejection on claim 18.
Regarding claim 8, see rejection on claim 19.
Regarding claim 9, see rejection on claim 20.
Regarding claim 10, see rejection on claim 21.

	Regarding claim 12, Schmidt discloses a system for 3D printing from multi-dimensional images, the system comprising: at least one processor ([0031] – Fig. 1 compute system 100 includes CPU and memory [0078] , for printing 3D model ); and 
a 3D printing converter implemented on the at least one processor and configured to perform operations comprising ([0030] – System Memory 174 with CPU 170 [0031] and applications performs the following: ): 
receiving at least one multi-dimensional image of a structure ([0035] - receiving the 3D model.); 
for each two dimensional (2D) slice of a plurality of 2D slices of the multi-dimensional image, converting, voxels of the 2D slice into 3D printing instructions for the 2D slice ([0009] - slicing the 3D model to produce multiple two-dimensional cross-sections. Cross sections involves z, perpendicular, X, and Y, Fig. 3, voxel); and 
3D printing a physical model based on the structure by 3D printing, slice by slice, each 2D slice using the 3D printing instructions ([0033] - physical 3D object is build from 3D Printer 240, Fig. 2. [0038] - 3D object is based on the 2D cross-sections with the process, slice by slice of cross-sections, instruction of Fig. 7 .) .
Schmidt does not however Myerberg discloses  
row-by-row for each row of a plurality of rows of the 2D slice ([0127] – print head moved across for each layer of two-dimensional pattern in sequence to form subsequent layer until the three-dimensional object is formed.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Schmidt with row-by-row for each row of a plurality of rows of the 2D slice as taught by Myerberg. The motivation for doing so to address the issue of fracturing as taught by Myerberg. 

Regarding claim 13, Schmidt in view of Myerberg disclose all the limitation of claim 12.
. The system of claim 12, wherein receiving the multi-dimensional image of the structure comprises segmenting, 
Schmidt discloses from the multi-dimensional image, a portion of the multi-dimensional image depicting the structure ([0059] - Fig. 6A, 3D object is displayed with a portion of object, pulling right fore leg.).

Regarding claim 16, Schmidt in view of Myerberg disclose all the limitation of claim 12.
Myerberg discloses receiving a magnetic resonance (MR) image or a computed tomographic (CT) image of a structure of a patient ([0109] -  tomography is used to detect and measure layer-tolayer interfaces . Tomography is gathered, receiving and is known for creating detailed images of a patient).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Schmidt in view of Myerberg with receiving a magnetic resonance (MR) image or a computed tomographic (CT) image of a structure of a patient as taught by Myerberg. The motivation for doing so to address the issue of fracturing as taught by Myerberg. 

Regarding claim 18, Schmidt in view of Myerberg disclose all the limitation of claim 12.
Schmidt discloses wherein 3D printing the physical model comprises using at least one 3D printing extruder ([0033] - the 3D printer 240 extrudes plastic, The 3D printer 240 may be configured to build-up any type of 3D object in any technically feasible fashion. For instance, in some embodiments.).

Regarding claim 19, Schmidt in view of Myerberg disclose all the limitation of claim 18.
Schmidt discloses for the 3D printing extruder, an extrusion direction or extrusion angle or both for the 2D slice ([0033] - the 3D printer 240 extrudes plastic.
[0044] In operation, the print orientation optimizer 230 selects one or more "weak" virtual cross-sections based on the weakness metrics 225. The print orientation optimizer 230 then solves for the optimized "up" direction that minimizes the combination of these weighted directions. This optimized "up" direction defines the orientation of the 3D model 205 that configures the 3D printer 240 to generate the strength-optimized D object 255.).

Regarding claim 20, Schmidt in view of Myerberg disclose all the limitation of claim 18.
Schmidt discloses for the 3D printing extruder, an extrusion speed or extrusion temperature or both for each print segment of a plurality of print segments ([0033] - the 3D printer 240 extrudes plastic using  Fused Deposition Method (FDSM).
FDSM is “Fused deposition modeling is the most widely used form of 3D printing at the consumer level. FDM works by extruding thermoplastics, such as ABS, PLA, through a heated nozzle, melting the material and applying the plastic layer by layer to a build platform. https://formlabs.com/eu/blog/fdm-vs-sla-compare-types-of-3d-printers/”
That is 3D printer extrudes thermoplastics through a heated nozzle, temperature, to printed out each segment, cross-section.).

Regarding claim 21, Schmidt in view of Myerberg disclose all the limitation of claim 12.
Schmidt discloses wherein 3D printing the physical model comprises controlling [[a plurality of extruders ]]to each cover a respective portion of each 2D slice using a respective material for the portion ([0033] - the 3D printer 240 extrudes plastic. 
[0044] - the print orientation optimizer 230 selects one or more "weak" virtual cross-sections based on the weakness metrics 225. After selecting these weak virtual cross-sections, the print orientation optimizer 230 weights the neutral axis direction of each weak virtual cross-section with the corresponding weakness metric 225. The print orientation optimizer 230 then solves for the optimized "up" direction that minimizes the combination of these weighted directions. This optimized "up" direction defines the orientation of the 3D model 205 that configures the 3D printer 240 to generate the strength-optimized D object 255.).
Myerberg discloses controlling a plurality of extruders ([0121] – extruders are used in a fabrication process.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Schmidt in view of Myerberg with controlling a plurality of extruders as taught by Myerberg. The motivation for doing so to address the issue of fracturing as taught by Myerberg. 

Regarding claim 23, see rejection on claim 12.
Regarding claim 24, see rejection on claim 12.

Claims 4, 6, 11, 15, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (Publication US 2015/0154321 A1) in view of Myerberg et al. (Publication: US 2017/0297111 A1) and Frayne et al. (Publication: 2016/0240003 A1)

Regarding claim 4, see rejection on claim 15.
Regarding claim 6, see rejection on claim 17.
Regarding claim 11, see rejection on claim 22.

Regarding claim 15, Schmidt in view of Myerberg disclose all the limitation of claim 12.
Schmidt in view of Myerberg do not, however Frayne discloses
resampling the multi-dimensional image to a resolution compatible with a 3D printer ([0084] - three-dimensional objects is manufactured based on a selected resolution.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Schmidt in view of Myerberg with resampling the multi-dimensional image to a resolution compatible with a 3D printer as taught by Myerberg. The motivation for doing so to offer flexibility on settings as taught by Frayne in paragraph [0023]. 

Regarding claim 17, Schmidt in view of Myerberg disclose all the limitation of claim 12.
Schmidt in view of Myerberg do not, however Frayne discloses
converting intensity data in the multi- dimensional image to density instructions for 3D printing ([0110] for each cross-section, 2d, of the virtual model, Block S422 converts the cross-section to a grayscale image, inverts colors of the grayscale image to generate an inverted grayscale image, maps each pixel in the inverted image into the virtual white image according to an intensity value of each pixel (or cluster of pixels). Block S422 can thus generate a white layer—for a particular cross-section—that exhibits varying intensities of white across a virtual two-dimensional plane represented by the white layer, Block S432 can set a global opacity adjustment across the whole white layer, and Block S452 can print the white layer onto a corresponding substrate according to the global opacity level by printing dots of white ink at varying densities (e.g., varying dots per inch) or in varying intensities (e.g., volumes of ink per dot), physical 3D object printing) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Schmidt in view of Myerberg with converting intensity data in the multi- dimensional image to density instructions for 3D printing as taught by Myerberg. The motivation for doing so to offer flexibility on settings as taught by Frayne in paragraph [0023]. 

Regarding claim 22, Schmidt in view of Myerberg disclose all the limitation of claim 12.
Schmidt in view of Myerberg do not, however Frayne discloses
comprises altering, while printing at least one segment of at least one 2D slice, one or more of: speed, density, porosity, adhesion, and gap distance between print locations ([0110] for each cross-section, 2d, of the virtual model, Block S422 converts the cross-section to a grayscale image, inverts colors of the grayscale image to generate an inverted grayscale image, maps each pixel in the inverted image into the virtual white image according to an intensity value of each pixel (or cluster of pixels). Block S422 can thus generate a white layer—for a particular cross-section—that exhibits varying intensities of white across a virtual two-dimensional plane represented by the white layer, Block S432 can set a global opacity adjustment across the whole white layer, and Block S452 can print the white layer onto a corresponding substrate according to the global opacity level by printing dots of white ink at varying densities (e.g., varying dots per inch) or in varying intensities (e.g., volumes of ink per dot),  density distance between print locations.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Schmidt in view of Myerberg with comprises altering, while printing at least one segment of at least one 2D slice, one or more of: speed, density, porosity, adhesion, and gap distance between print locations as taught by Myerberg. The motivation for doing so to offer flexibility on settings as taught by Frayne in paragraph [0023]. 

Claims 3, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (Publication US 2015/0154321 A1) in view of Myerberg et al. (Publication: US 2017/0297111 A1) and Topman et al. (Publication: 2013/0194410 A1)

Regarding claim 3, see rejection on claim 14.
	 
Regarding claim 14, Schmidt in view of Myerberg disclose all the limitation of claim 12.
Schmidt in view of Myerberg do not, however Topman discloses
pre-processing the multi-dimensional image to generate a binary image ([0257 ] - Morphological closing is the operation of dilation followed by erosion that leads to the outcome of a binary image.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Schmidt in view of Myerberg with pre-processing the multi-dimensional image to generate a binary image as taught by Topman. The motivation for doing so to improve accuracy as taught by Topman. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616